 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDtofore rendered in connection with this comparablynew part of the Act, I think, inwholepart, it is intendedto correctsituationssuchas the oneevidencedin this case.What otherreasonwouldimpelthe Union to picket Cartage atthe Riss terminalexcept to induce the drivers ofCartage inthe courseof their employment "not topickup, deliveror transport any goods or not to performany services" except fororganizationalpurposes?Cartage had offered recognition and accepted recogni-tion,which theUnion refused.The factshere show that the picketingby theRespondents was for organizationaland recognitional purposes only, and was not confinedto the "purpose of truthfullyadvisingthe public (including consumers)that anemployer doesnot employ mem-bers of, orhave a contractwith, alabor organization. ..I so find.N.L.R.B. v.Drivers, Chauffeurs, Helpers Local Union No. 639 (Curtis Brothers),362 U.S. 274;Getreu v. Bartendersand Hotel andRestaurantEmployees Union, Local 58, etc.(Fowler Hotel, Inc.),181 F. Supp. 738 (D.C. N. Ind.);McLeod v. Chefs, Cooks,Pastry Cooksand Assistants,Local 89, etc. (StorkRestaurant),181 F. Supp. 742.Cf.,ValleyKnittingMills, Inc.,126 NLRB 441.Uponthe basis of the foregoing findings of fact,Imake the following:CONCLUSIONS OF LAW1.TheRespondent,Local705, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America,isa labor organizationwithin themeaning of Section2(5) of the Act. LouisPeick and JosephDesmyter,Respondentsherein,are agentsof Local 705within the meaning of Section8(b) of the Act.2.On and after September21, 1959,the Respondents engaged in and are stillengaging in picketing the premises of CartageTerminaland ManagementCorpora-tion,the ChargingPartyherein,with the effect to induce employees of other em-ployers in the course of their employment not to pick up, deliver,or transport anygoods or not to perform any services.3.Thatsuch picketing has been conducted and is being conducted without apetition under Section 9(c) (1) of theAct beingfiled within 30 days after the com-mencement of the picketing by the Respondent Union.4.That by suchpicketing,the Respondents and each of them has engaged in andis engaging in unfair labor practices in violation of Section8(b) (7) of the Act; andthat the aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Local Joint Executive Board of Hotel and Restaurant Employeesand Bartenders International Union of Long Beach andOrange County; Culinary Alliance Local No. 681 [LeonardSmitley and Joseph W.Drown d/b/a Crown Cafeteria, a co-partnership]andPeter W. Irwin.Case No. 21-CP-4.Febru-ary 20, 1961DECISION AND ORDEROn April 6,1960, Trial Examiner James R. Hemingway issued andon April 18 amended his Intermediate Report in this proceeding,finding that the Respondent Unions had not engaged in the unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the General Coun-sel filed timely exceptions to the Intermediate Report and a brief.On September 8, 1960, oral argument was held before the Board in130 NLRB No. 68. LOCAL JOINT EXECUTIVE BOARD, ETC.571Washington, D.C.; the General Counsel, the Respondents, and theCharging Party participated.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, the oral argument,' and theentire record in the case, and hereby adopts the findings but not theconclusions or recommendations of the Trial Examiner, as indicatedbelow.The Board Members unanimously agree on the facts as found bythe Trial Examiner. Briefly, union representatives in April and May1959 asked Crown to operate its cafeteria by hiring its employeesthrough the union hiring hall and signing the standard union con-tract.Crown refused to do so, and employed nonunion employeesinstead.Beginning on May 5, 1959, the Respondents accordinglypicketed the public entrance of Crown cafeteria, with signs addressedto "members of organized labor and their friends," stating that thecafeteria was nonunion, and asking them not to patronize the cafe-teria.This recognitional or organizational picketing continued with-out the filing of a petition for more than a reasonable period of timeafter November 13, 1959, the effective date of Section 8(b) (7) (C).On these facts the Trial Examiner concluded that the picketing,even though for an object of recognition or organization, fell withinthe protection of the publicity proviso to Section 8(b) (7) (C) be-cause it did not have the effect of inducing any stoppage of goods orservices.We cannot agree with the Trial Examiner's unduly narrow con-struction of the Act.Congress in Section 8(b) (7) expressed the gen-eral objective of prohibiting picketing by uncertified labor organiza-tions whereanobject was recognition or organization, even thoughthe picketing may also have had other objects as well.The subsec-tions then particularize the prohibition in various factual situations :for example, such picketing is wholly banned under subsection (A)where another labor organization is entitled to continued recognition;and under subsection (B) it is banned where within a year a validelection has been conducted.Under subsection (C) the ban againstpicketing exists where a reasonable period of time not to exceed 30days has elapsed after the commencement of picketing, except wherea representation petition is filed.However, none of these qualifica-tions applies to the facts of the present case, as the Trial Examinerand the parties all conceded.We regard the Trial Examiner's and our dissenting colleagues'construction of the Act as undermining the carefully worked out pro-1Members Rodgers and Kimball, although not present at the oral argument, have con-sidered the transcript thereof. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDgram established by Congress in Section 8(b) (7).We cannot be-lieve that Congress meant to permit recognition picketing merely be-cause the picketing also takes the form of truthfully advising thepublic that the employer is nonunion, or does not have a union con-tract.Rather, we believe that Congress was careful to state thatpicketing will be permitted only if it is for "the" purpose of so advis-ing the public. Indeed the ban against picketing is particularly ap-plicable in the present situation, where the Union did not representthe majority of the employees, and the only lawful course for Crownto follow was to refuse to recognize the Union, as it did. SeeStorkRestaurant, Inc., 130NLRB 543.We are satisfied that Congress added the proviso only to make clearthat purely informational picketing, which publicizes the lack of aunion contract or the lack of union organization, and which has nopresent object of recognition, should not be curtailed" . . . unless aneffect of such picketing is to induce any individual employed by anyother person in the course of his employment not to pick up, deliveror transport any goods or not to perform any services." But that isnot the situation in this case.As the Trial Examiner found, apartfrom the picketing, the Union was in fact demanding present recog-nition from Crown. Indeed, under established doctrine, even if theUnion had disclaimed any object of recognition-which, of course,itdid not do-but had engaged in the picketing here present, theBoard would clearly have entertained a representation petition filedby Crown, apart from the specific provisions of Section 8(b) (7) (C).For a demand for recognition accompanied by picketing would notbe deemed, under the Board's normal representation procedures,to have been removed by a disclaimer, where, as here, the pick-eting continues and the picket signs refer only to the lack of unionorganization 2Consideration of the result of the Trial Examiner's, and our dissent-ing colleagues', contrary construction of the proviso convinces us oftheir error.They would permit present recognition picketing when-ever the labor organization is careful to indicate by its picket signsonly an ostensible purpose of advising the public.However, thiswould render meaningless, at the whim of a picketing union, the statedobjective of Section 8(b) (7).The resulting nullification of the wholeof Section 8(b) (7) (C) would most certainly result in an absurd situ-ation.Clearly, under the established rules of statutory construction,'the intention of the Congress to outlaw recognitional and organiza-tional picketing is best effectuated by confining the second proviso of2 See, for example,Haskell C. Carter, etat, d/b/a Carter Manufacturing Company,120NLRB 1609 (Member Fanning dissenting) ;Francis PlatingCo., 109 NLRB 35.11Sutherland, "Statutory Construction," 3d ed., sec. 4701 LOCAL JOINT EXECUTIVE BOARD, ETC.5738(b) (7) (C) to picketing where the sole object is dissemination ofinformation divorced from a present object of recognition.Moreover, the legislative history, if it were needed to explain whatseems tous to be clear statutory language, supports this constructionof the Act.As Senator Kennedy stated in the significant item oflegislative history referred to by the Trial Examiner, the provisoapplies only to "purely" informational picketing .4Accordingly, giving due weight to the terms of the proviso toSection 8(b) (7) (C), we find the instant picketing unlawful and notprotected by the proviso because it was not for the sole purposepermitted in the proviso, namely, that of truthfully advising thepublic that Crown did not employ union members or have a unioncontract.We conclude, contrary to the TrialExaminer, that the Respondents'picketing for more than a reasonable period of time after November13, 1959, violated Section 8(b) (7) (C) of the Act, as alleged.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents which we have found to constituteunfair labor practices, occurring in connection with the operationsof Crown Cafeteria as described in the Intermediate Report, have aclose, intimate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondents have engaged in certain unfairlabor practices, we shall order them to cease and desist therefromand to take certain affirmative action, which the Board finds is neces-sary to effectuate the policies of the Act.Upon the basis of the foregoing and the entire record, we herebyreject the Trial Examiner's conclusion of law No. 3 and in its steadmake the following :CONCLUSIONS OF LAw-3.By picketing Crown after November 13, 1959, with an object offorcing or requiring Crown to recognize or bargain with the Respond-ents as the representative of Crown's employees without filing a peti-tion under Section 9(c) within a reasonable period of time, theRespondents have engaged in unfair labor practices within the mean-ing of Section 8(b) (7) (C) of the Act.4Daily Congressional Record, September 3, 1959, pp 16, 413, as reprinted in LegislativeHistory of the Labor-Management Reporting and DisclosureAct of1959, published by theBoard (U.S. Government PrintingOffice, 1959), p. 1431. 574DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section2(6) and(7) of theAct.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents, Local Joint ExecutiveBoard of Hotel and Restaurant Employees and Bartenders Interna-tional Union of Long Beach and Orange County; Culinary AllianceLocal No. 681; and their officers, representatives, agents, successors,and assigns, shall:1. 'Cease and desist from picketing or causing to be picketedLeonard Smitley and Joseph W. Drown d/b/a Crown Cafeteria, a co-partnership, where an object thereof is forcing or requiring saidEmployer to recognize or bargain with them as the representative ofCrown's employees, in violation of Section 8(b) (7) (C) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its business offices and meeting halls copies of the noticeattached hereto marked "Appendix." 5Copies of said notice, to befurnished by the Regional Director for the Twenty-first Region, shallbe duly signed by the Respondents and posted by them immediatelyupon receipt thereof, and be maintained for 60 consecutive days there-after in conspicuous places, including all places where notices to mem-bers are customarily posted.Reasonable steps shall be taken by theRespondents to insure that said notices are not altered, defaced, orcovered by any other material.(b)Furnish to the Regional Director for the Twenty-first Regionsigned copies of said notice for posting by Crown Cafeteria, if will-ing, in places where notices to employees are customarily posted.Theother provisions of the preceding paragraph shall apply insofar asapplicable.(c)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.MEMBERS JENKINS and FANNING, dissenting :We would-affirm the Trial Examiner and, in agreement with him,find that the picketing in this case falls squarely within the provisoto Section 8(b) (7) (C) which states that "nothing in this subpara-6In the event that this Order is enforced by a decreeof a UnitedStates Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the UnitedStates Court of Appeals,Enforcing an Order." LOCAL JOINT EXECUTIVE BOARD, ETC.575graph (C) shall be construed to prohibit any picketing or other pub-licity for the purpose of truthfully advising the public (includingconsumers) that an employer does not employ members of, or have acontract with, a labor organization."We are of the opinion that this proviso should be interpreted ashaving vitality rather than as a merely meaningless adjunct of astatutory enactment.To the extend that the proviso carves out asignificant exception to the general ban on recognition and organiza-tional picketing, it has a real meaning and effect in the statutoryscheme.Our disagreement with our colleagues stems from the factthat their interpretation of the proviso renders it wholly ineffectual,as if indeed Congress had inserted mere language intended to serveas a useless appendage in an academic vacuum.Section 8(b) (7) (C), in its present form, was proposed in confer-ence as a compromise to the House version of the bill in this area oflegislation.That version was substantially as enacted, butwithoutthe proviso.From the structure of the section as it emerged fromconference, it seems clear that Congress intended to permit a kindof picketing which, but for the proviso, would have come within theprohibition of the section. It logically follows that the intent wasto exclude from the ban picketing which, while it embraced the pro-scribed object of recognition or organization, was nonetheless per-mitted because it met two specific conditions.The first condition was,as already stated, "of truthfully advising the public (including con-sumers) that an employer does not employ members of, or have acontract with, a labor organization."The second condition wasadded immediately after the first, i.e., "unless an effect of such picket-ing is to induce any individual employed by any other person in thecourse of his employment not to pick up, deliver or transport anygoods or not to perform any services." 6 In other words, Congressby way of compromise, excluded from its prohibition recognitionalor organizational picketing that met these two conditions.This reading of the proviso, we submit, gives life to its language.The interpretation our colleagues give it makes it, for all practicalpurposes, ineffectual and superfluous. "A statute should be construedso that effect is given to all its parts, so that no part will be inoperativeand superfluous, and so that one part will not destroy another unlessthe provision is the result of obvious mistake or error." ITo read the proviso the way our colleagues do would, it seems to us,have the patent effect of creating a new unfair labor practice not6 Our colleaguesconcede, andthe record establishes, thatRespondent's picketing did nothave this "effect."7 Sutherland, "Statutory Construction," 3d ed., see. 4705. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the contemplation of Congress.For, if it is an unfair laborpractice when a union doesnotengage in recognitional or organiza-tional picketing if "an effect of such picketing is to induce any indi-vidual employed by any other person in the course of his employ-ment not to pick up, deliver or transport any goods or not to performany services," the prohibition obviously embraces an area whollyoutsidethe statutory intendment.Even a casual reading of Section8(b) (7) and its legislative history makes it abundantly clear thatCongress was dealing solely with recognitional and organizationalpicketing.It could have dealt with other forms of picketing in thatsection, but did not.To hold that a work stoppage would convertnonrecognitional and nonorganizational picketing into an unfair laborpractice under Section 8(b) (7) (C) is to write into the 1959 amend-ments an additional unfair labor practice.This, we feel is evident,Congress clearly did not do.We do not believe it is for the Board torewrite the 1959 amendments.Judge Swygert, inJohn C. Getreu v. Bartenders and Hotel andRestaurant Employees Union Local 58, etc. (Fowler Hotel, Inc.),181 F. Supp. 738 (D.C. N. Ind.), accurately appraised the meaningof the proviso :It is difficult, if not impossible, to imagine any kind of infor-mational picketing pertaining to an employer's failure or refusalto employ union members or to have a collective bargaining agree-ment where another object of such picketing would not be ulti-mate union recognition or bargaining.Inmost instancescertainly the aim of such informational picketing could only beto bring economic pressure upon the employer to recognize andbargain with the labor organization.To adopt petitioner's inter-pretation of subparagraph (C) would make the second provisoentirely meaningless.Thus, he concluded that-... subparagraph (C) means that although "an object" ofpicketingmay be bargaining, ... it is immunized from thestatute if "the purpose" of such picketing is also truthfully toinform the public that the employer does not have a contract withthe union and further if the picketing does not curtain pickingup, delivery or transportation of goods or the performance ofservices.The legislative history fully supports our view. Immediately prior tothe statement by Senator Kennedy that "purely informational picket-ing cannot be curtailed," to which our colleagues refer, he advised theSenate that the House bill had "unnecessarily restricted normal, legiti- LOCAL JOINT EXECUTIVEBOARD, ETC.577mate trade union activity"; that the Senate conferees had "securedimportant changes in the restrictive provisions" of the House bill;that the House bill would have applied to virtually all recognitionaland organizational picketing "even though the pickets did not stoptruck deliveries," and that the Senate conferees agreed to a ban onpicketing which appealed to the publiconly ifthe picketing resultedin the "refusal of other employees to cross the picket line." It wasinthiscontext that Senator Kennedy went on to state that publicitypicketing which did not result in the refusal of any other employees tocross the picket line-"purely informational picketing"-was not pro-hibited by Section 8(b) (7) (C).'Nor do we believe, as do our colleagues, that because Respondentmay have sought recognition by conduct unrelated to its picketingwhich antedated passage of the amendment here under review, theeffect of the proviso is destroyed notwithstanding that the picketingwhich occurred subsequent to its passage complied with its terms.The thrust of Section 8(b) (7) (C) is directed atpicketing.If thepicketing comes within the permissive ambit of that proviso, suchpicketing, in our opinion, is privileged.In brief, we subscribe to the opinion that Senator Kennedy and theother Senate conferees did not insert the proviso here under consider-ation without any real affirmative purpose, or to create an entirely newunfair labor practice provision even more restrictive than the originalHouse bill.Rather, we are convinced that the proviso was intended toapply to recognitional or organizational picketing which truthfullyadvised the public (including consumers) that the employer did nothave a contract with the union.Unless such picketing induced astoppage of deliveries or services, Section 8(b) (7) (C) was notviolated.As the picketing in this case satisfied the proviso, we would dismissthe complaint.8 See Legislative History of the Labor-Management Reporting and Disclosure Act of 1959(vol. 2, p. 1431).APPENDIXNOTICE TO MEMBERS AND TO EMPLOYEES OF CROWN CAFETERIAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT picket or cause to be picketed Leonard Smitleyand Joseph W. Drown d/b/a Crown Cafeteria, a co-partnership,where an object thereof is forcing or requiring said employer to597254-61-vol. 130-38 .578DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecognize or bargainwiththem as the representativeof Crown'semployees,in violation of Section8(b) (7) (C) of the Act.LOCAL JOINTExECITIivE BOARD OF HOTELAND RESTAURANT EMPLOYEES AND BAR-TENDERS INTERNATIONALUNION OF LONGBEACH AND ORANGE COUNTY,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)CULINARYALLIANCE LOCAL No. 681,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for60 days from the date hereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis is a proceeding based on a charge of an alleged violation of Section'8(b) (7) (C) of the Labor Management Relations Act, 1947, 61 Stat. 136 (as amendedby the Labor-Management Reporting and Disclosure Act of 1959, 73 Stat. 519) hereincalled the Act, filed on January 5, 1960.The complaint alleges that about May 5, 1959, Respondents (as named in the captionhereof) commenced picketing the Crown Cafeteria in Long Beach, California, hereincalled Crown, and continued thereafter to picket and to cause Crown to be picketed,an object of such picketing being to force and require Crown to recognize or bargainwith Respondents as the representative of the employees at Crown's Long Beach placeof business or to force or require said employees of Crown to accept or select theRespondents as their collective-bargaining representative, although they were not, andare currently not, certified as the representative of such employees and although a validpetition under Section 9(c) of the Act had not, within a reasonable period of time fromthe commencement of such picketing, been filed. The Respondents' answer is a denialof the allegations of the complaint except that it admits the picketing from May 5 toDecember 12, 1959, except for a short period of time when Respondents wererestrained, by a temporary restraining order issued by a State court, from picketing,and the answeralleges insubstance that on about January 3, 1960, picketing at Crownwas commenced at its Long Beach location pursuant to the authority of the Respond-ent Joint Board by the latter's determination to institute an advertising picket linewhich was not for the purposes alleged in the complaint and that the picket line didnot interfere with Crown's receiving any goods, wares, or merchandise that wereordinarily delivered to Crown.Pursuant to notice, a hearing was conducted at Los Angeles on February 25 and26, 1960, before the duly designated Trial Examiner.Near the opening of the hearing,the Respondent Local moved to dismiss the complaint as to it.The motion was deniedas premature.At the close of the hearing this motion was renewed and was denied.The Respondents then moved to dismiss the complaint in its entirety.Ruling wasreserved and is now granted for the reasons hereinafter set forth.Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYERLeonard Smitley and Joseph W. Drown are partners doing business as Crown Cafe-teria, herein called Crown.Before May 5, 1959, they operated a cafeteria only inPasadena, California.On the latter date, however, they opened a cafeteria in LongBeach, California, and since that date have operated both establishments.The gross LOCAL JOINT EXECUTIVE BOARD, ETC.579sales at the Pasadena cafeteria for the year 1959 amounted to $519,396.For thenearly 8 months in 1959 when the Long Beach cafeteria operated, the gross sales theretotaled $364,303.During the same respective periods, Crown bought for its Pasadenacafeteria food items costing $61,481, and for its Long Beach cafeteria food items cost-ing $40,315.Before the opening, on May 5, 1959, of the latter cafeteria, Crown in1959 bought therefor such equipment as dishwashers, pots, pans, counters, ranges, andovens at a cost of $37,190.All purchases were made through supply houses located inthe State of California. It was stipulated by the parties that Smitley, if questioned asa witness, would testify that all food items purchased were of a type not grown, or(in the case of beef) slaughtered, in the State of California.The Respondents ques-tioned the reliability of Smitley's knowledge of the source of food items because manyof the items might have been grown or processed, or both, in California.However,even the Respondents would have to concede that cane sugar and coffee would not haveoriginated within the State of California, and these two items alone, at the two cafe-terias, accounted for indirect inflow in the amount of $20,016, so in no less than thatamount interstate commerce is affected in the legal sense and this, together with thetotal volume of business proved here, suffices to establish that the Board has juris-diction and, under its standards, would assert jurisdiction in this case.'The Respondents erroneously assume that indirect inflow must be shown in theamount of $50,000.Cafeterias are treated as retail establishments for jurisdictionalstandards.Under the current jurisdictional standards, it suffices for cafeterias ifthey do $500,000 gross volume of business a year and if their business affects inter-state commerce in the legal sense .2The Respondents also appear to assume thatCrown Cafeteria in Long Beach alone, without the cafeteria in Pasadena, would haveto do an amount of business which would meet the Board's jurisdictional standards.In this, the Respondents are confused.For jurisdictional purposes the business isconsidered as a whole, regardless of how it might be considered for the purposes ofan appropriate unit.3II.THE LABOR ORGANIZATIONS INVOLVEDThe Respondent, Local Joint Executive Board of Hotel and Restaurant Employeesand Bartenders International Union of Long Beach and Orange County, herein calledthe Joint Board, is composed of three representatives each of the Respondent CulinaryAlliance Local No. 681, herein called Local 681, and Bartenders Union Local No. 686,both of which Locals are affiliated with Hotel and Restaurant Employees and Bar-tenders International Union, herein called the International.The Joint Board, arequired organization under the constitution of the International, is the spokesman forthe two local unions mentioned, and any agreement entered into with any employerby such locals must, under the constitution, be entered into between the Joint Boardand employer.Only the locals have individual employees as members.Local 681accepts for membership employees of cafeterias (among others). I find that theJoint Board and Local 681 are labor organizations within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The evidence to be consideredCounsel for the General Counsel requested that I take official notice of the tran-script and exhibitsin anearlier case involving the same identical parties (except forthe agent of the Employer who signed the charge) and, up to a point, the same identi-cal facts.The earlier case, however, involves alleged violation of a different sectionof the Act and covered only part of the period involved here.4 I agreed to take officialnotice of the earlier case and the testimony given therein upon condition that theRespondents should have the opportunity of further cross-examination of any of thewitnesses who testified in the earlier hearing.As a result of my ruling, Respondentstook the opportunity to cross-examine Smitley on matters to which he had previouslytestified,as well ason matters to which he testified at the hearing in the instant case,1 Southern Cafeteria Operating Company,45 LRRM 1039 (not published in NLRBvolumes) ;Restaurant & Tavern OwnersAssociationof Salem,126 NLRB671;WestsideMarket OwnersAssociation,126 NLRB 167 (advisory opinion).2 James D. Jacksond/b/a Jackson'sParty Service,126 NLRB 875.3Milner Hotels,Inc,124 NLRB 599;CarolinaSupplies and CementCo.,122 NLRB 88.4Local Joint Executive Board ofHotel and Restaurant Employees and BartendersInternationalUnion of Long Beachand Orange County; Culinary Alliance Local No. 681(Leonard Smitleyand JosephW. Drownd/b/a CrownCafeteria,a co-partnership),130 NLRB No. 160. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDand of cross-examining Walter Kelting, who had testified in the earlier hearing andwhom the General Counsel had recalled for further examination by the Respondents.Although I have examined the entire transcript of the earlier hearing, I find it unneces-sary to rely on the testimony of any witness who did not appear and give testimony inthe instant case.With respect to the witnesses who testified at both hearings, I basethe following findings on both records to the extent applicable to the issues herein.B. BackgroundFor a number of weeks before the opening of Crown in Long Beach, the buildingitwas to occupy was being readied for the operation of the cafeteria.For con-venience, this site will be called the cafeteria even though operations did not startuntilMay 5, 1959. Having heard that such cafeteria was to open, James Stevens,secretary-treasurer and business representative of Local 681, accompanied by a rep-resentative of Local 686, about April 14, 1959, called on Smitley at the cafeteriaand invited him to have lunch with them to talk about "the Union." Smitley ex-cused himself as too busy. Stevens turned further contact with Smitley over toClayton Smith, then director of organization for Local 681.About April 20, 1959,5 Smith went to the cafeteria. Smitley was not there atthe time. Smith left with Martine Etchepare, the assistant manager of the cafeteria,for delivery to Smitley, a copy of the contract form used by the Joint Board in con-tracting with nonassociation employees, and a copy of Local 681's health and wel-fare plan.The contract form was entitled "Wage Scale and Working Agreement."About May 1,6 Smith returned to the cafeteria and had a conversation with Smit-ley.The accounts given of this conversation by Smith and Smitley varied consid-erably.Although parts of Smith's testimony appeared to be based on spontaneousrecollection, other parts lacked this quality.Smitley's testimony appeared to comefrom an actual attempt to call up a memory of occurrences which had taken placemany months before. In the main, Smitley's testimony is reliable and gives anaccount more nearly approaching what I conclude are the actual facts than Smith's.On this day, Smitley encountered Smith in the lobby of the cafeteria and Smith askedSmitley where he was getting his employees. Smitley answered that he was gettingthem locally.Smith said that he thought Smitley was bringing them down fromPasadena because Crown was not getting them from Local 681. Smitley then askedSmith who he was and Smith identified himself. Smith asked Smitley if he weregoing "to operate a union house." Smitley said that he never had done so, did notintend to, and, in any event, that the decision on that was to be made by an electionin which the employees made the choice Smith replied, "That is not the way we doitnowadays."At some point during the conversation, the two moved to Smitley'soffice.There, Smith saw on Smitley's desk the copy of the "Wage Scale and Work-ing Conditions" such as he had previously left with Etchepare for Smitley, and heasked Smitley if he had read it. Smitley said that he had not yet had a chance toread itIn this conversation, Smith did not expressly say that he wanted Smitleyto sign the contract.He testified that he asked Smitley to hire through the hiringhall operated by Local 681.This was denied by Smitley.On May 4, 1959, Smith returned and again asked Smitley if he had read thematerial he had left.''Smitley replied that he had not had time, was busy trying toget ready for opening, and did not wish to be bothered. Smith walked back intothe kitchen where he spoke to an employee, then returned to the cafeteria where hesaw Walter Kelting, the local manager for Crown, whom he had known for 10 or 12years, and stopped to say a few words to him.He asked Kelting if he had any in-fluence with Smitley and said that, if he did have any influence,to use it to getSmitley to "go along with the union"because otherwise there would be a picket linethe next day when the cafeteria opened. Smith testified that in his conversations withSmitley and Kelting on this occasion he did not ask that Crown sign a contract anddid not claim to represent any employees but that he sought only to have Crown hire5None of the witnesses had a clear recollection of the date of this visit and I do notdeem the exact date to beimportant.Hence, this date is merely an approximation basedon all the evidence.9This date is fixed by reconciling the testimonyof theseveral witnesses at the hearingin the instant case as corroborated by their testimony in Case No21-CB-1384 (130NLRB No 160).7Smith testifiedthat his last visit had been on May 1 and that his previousvisit hadbeen a few daysbefore that.Both Smitleyand Kelting were quite sure that the last visitof Smith wasmade theday before the cafeteriaopened.The dates found herein areconsistentwith otherevidence. LOCAL JOINT EXECUTIVE BOARD, ETC.581employees through the hiring hall operated by Local 681.Although such requestedhiring might have been implicit in an arrangement to "go along with the union," 8I find that Smith did not, on May 4, expressly put his request to Smitley or Keltingin the form of a direct proposal that they hire through Local 681, although at sometime he probably referred to the fact that Local 681 could furnish competent em-ployees.By the time of Smith's last visit(if not by the time of his next-to-the-lastvisit),Crown had hired a fall complement of employees and there would have beenno immediate purpose then in requesting use of the hiring hall operatedby Local 681unless Crown were at the same time, being requested to agree to operate as a unionshop before the opening date.C. The picketingOn the opening day of the cafeteria,May 5, 1959,at 7 a.m.,pickets were patrollingthe cafeteria premises9with signs reading(in several different type sizes) :NOTICE toMembers of Organized Labor and their friendsThisEstablishmentisNON-UNIONPLEASE DO NOT PATRONIZEHotel and Restaurant Employees Joint BoardAFL-CIOlone Backlin, SecretaryOn a few occasions beginning on May 13 another sign was carried. This con-tained the wording: "Notice to members of organized labor and their friends.Thisestablishment is unfair.[The word "unfair"was in 21/2-inch boldface letters andhence this sign is referred to as the "unfair"sign.]We are picketing because thisestablishment is attempting to break down our standard of wages, vacations,healthand welfare,work day, work week, contracts,as paid by over 600 union establish-ments.Please do not patronize.Hotel and Restaurant Employees Joint Board,AFL-CIO.lone Backlin,Secretary."The General Counsel's witnesses testified that this sign was not carried afterMay or June 1959. The Respondents sought to establish that it was carried eithercontinually or at least in the fall of 1959.No arguments are based on the respec-tive signs.Because I find that the evidence is not too convincing that this sign wascarried after June 1959 and because I find, contrary to the presumed belief of theRespondents,that the latter will not be prejudiced by the finding, I accept theGeneral Counsel's evidence that this sign was not carried after June 1959'.For the first few weeks after the cafeteria opened, its hours were 10:30 a m. to 8p in.During this time,the picketing was commenced at 7 a.m. and continued untilabout 7 or 8 p.m. After this initial period, the cafeteria began serving breakfastsand was open from 7 a.m.to 8:30 p.m. every day of the week, and these hourscontinued until December 23, 1959, when the hours on Monday to Saturday werechanged to 11 a.m. to 8:30 p.m.Until sometime in September,picketingwascarried on for the 12 hours from 7 a.m. to 7 p in., except for a short period in thelatter part of June 1959,when a temporary restraining order, issued by a Statecourt, was in effect, during which time picketing was temporarily halted.Beforethis restraining order, picketing had not been confined to the public entrance.Thereafter it was.Following May 13, when the "Unfair"sign was first carried,and for some months thereafter,Crown had difficulty getting supplies,and Smitley8Smith partially corroborated this testimony of Belting when he testified that he toldBelting that he had just spoken with 'Smitley and that Smitley"was not going alongwith anything,as far as hiring through the hall." In the hearing in the CB case inNovember 1959,Kelting testified that he began hiring about 10 days before May 5, theopening date,and that he had told applicants that the cafeteria was to be operated as anonunion establishment.9 This picketing was authorized by action of the Joint Board. The date of the meetingof the Joint Board at which this authorization was given is in dispute.If it wasdone atthe last previous regular meeting of the Joint Board,the date was April 27, as theRespondents contendThe General Counsel contends that it was authorized on May 4,1959, and this appears not only to be supported by the unprompted portion of Stevens'testimony but also by the logic that picketing was not likely to have been authorizedbefore Smith's first meeting with Smitley,May 1, 1959 582DECISIONSOF NATIONALLABOR RELATIONS BOARDhad to rent trucks and use his own station wagon to pick up his daily requirementsand bring them to the cafeteria.However, starting in September 1959, the picket-ing hours were reduced to the 8 hours between 11 a.m. and 7 p.m. Following thistime in September, Crown was able to get supplies from its suppliers by specifyingthat deliveries were to be made before 11 a.m.A few weeks after the picketing started in May 1959, Kelting encountered Smithin the parking lot near the cafeteria and asked Smith how long he expected thepicketing to continue.Smith replied that it depended on Crown, that the Respond-ents could not drop it, as it was a matter of life and death to them because, if theRespondents backed down, union restaurants might refuse to sign further contracts.From this and other portions of Smith's testimony, it was made apparent that theRespondents were seeking to make Crown "go union."Picketing continued on an 8-hour basis daily (except that Sunday picketing waseliminated at some time before December) until December 12, 1959, at which time,by action of the Joint Board, the picketing was discontinued altogether for theholidays.Picketing was resumed on January 4, 1960, on a 5-day-week basis withhours from 11 a.m. to 7 p.m. and continued until January 13, 1960, when, pursuantto an arrangement made between the Respondents and the Regional Director forthe Board's Twenty-first Region, it was discontinued.D. Issues, arguments, and conclusionsThe Respondents advance numerous arguments against the propriety of theseproceedings, and they contend, on the merits, that they did not violate the Act be-cause the picket line was merely one for advertising purposes.With respect toprocedure, the Respondents advance the argument that it is improper to proceedwith this case because the prior case (the CB case previously mentioned, involvingthe same parties and the same conduct),is stillpending before the Board.Thisargument proceeds either upon the doctrine of merger of causes or election ofremedies.The conduct involved in that case (which proceeded on the doctrine oftheCurtis Bros.decision, 119 NLRB 232) was picketing between May 5, 1959, thedate of the opening of the cafeteria, and November 18, 1959, the date of the hearing.This period is not (at least exclusively) the one covered here.The Respondentsat the hearing partially recognized this by taking the position that only the picket-ing occurring in January 1960, was inissue.The Respondents presumably figurethat the period of picketing prior to December 12, 1959, did not exceed 30 daysfrom the effective date of the Act and was therefore not banned.The charge,itself,did not limit itself to January 1960.The complaint covered the full periodfrom May 5, 1959, to date of issuance; but because of the provisions of Section10(b) of the Act, the period of alleged unfair labor practices may not, in any event,antedate July 5, 1959.It is not altogether clear as to whether or not the General Counsel contends thatthis case covers alleged unfair labor practices as far back as July 5, 1959. In onesection of his brief, he argues that "the same conduct by a respondent may violatemore than one section of the Act," that "laches cannot be raised against the Govern-ment," and concludes, "Thus, it would appear that the General Counsel's onlyrestriction in such matters is Section 10(b)'s six-month statute of limitation." Inanother section of his brief he contends that "since May 5, 1959, under theCurtisBros.doctrine-and since November 13 [the 60th day from the date of the Actand, therefore, the effective date thereof by its own provisions] under Section8(b) (7) -Respondents have intransigently picketed Crown Cafeteria for the alwaysunlawful object of securing recognition."From this latter quotation, I might con-clude that his theory is to give Section 8(b)(7) of the Act a prospective effect onlyfrom November 13, 1959. But the complaint does not make this clear. Becauseof the statement in the General Counsel's brief, intimating that the same conductwas an unfair labor practice before Section 8(b)(7) came into effect as well asafter, and because of the language of Section 707 of the 1959 Act (the last para-graph of Section 8(b)(7)) that "no provision of this title shall be deemed to makean unfair labor practice, any act which is performed prior to such effective date (60days after enactment) which did not constitute an unfair labor practice prior there-to," I could, perhaps, infer that the General Counsel seeks to give effect to the Actof 1959 as of September 14, if not back to July 5 (6 months prior to the filing ofthe charge) on the theory that the picketing was an unfair labor practice under theCurtis Bros.doctrine before the effective date of Section 8(b)(7).Whether or not the conduct antedating the 1959 amendment to the Act be treatedas, in a sense, the same unfair labor practice as that created by Section 8(b)(7)of the Act, is immaterial here, because, under the complaint here, only a violationof Section 8(b)(7) of the Act is involved, and this section cannot be treated as in LOCAL JOINT EXECUTIVEBOARD, ETC.583effect in any event before September 14, 1959, the date of its enactment, even ifthe conduct involved was already an unfair labor practice before November 13, theeffective date.Whatever be the contention of the General Counsel, then, I cannotfind the acts committed by the Respondents before September 14, 1959, to be unfairlabor practices.If it were necessary here to rely on the illegality of picketingwhich antedates the passage of the 1959 amendment to the Act in order to deter-mine whether or not an unfair labor practice had been committed under Section8(b)(7) of the Act, I should have to give detailed consideration of this problemto the question of election of remedies.But inasmuch as a violation of Section8(b)(7) cannot be based on acts committed before there was a Section 8(b)(7),and inasmuch as the case here may be grounded solely on picketing which occurredafterNovember 13, 1959, the effective date of the 1959 amendment to the Act, theproblem posed by the Respondent is one of academic interest only.On the factshere involved the prior case does not constitute a bar to the instant proceedings.The question for consideration here, then, is whether or not such picketing asoccurred after November 13, 1959 (or even after September 14, 1959, if the picket-ing was already an unfair labor practice-I deem it unimportant which date beused) constituted an unfair labor practice under Section 8(b)(7)(C) of the Act.To the extent applicable here, this Section 8 reads:(b) It shall be an unfair labor practice for a labor organization or its agents-(7) to picket or cause to be picketed, or threaten to picket or cause to bepicketed, any employer where an object thereof is forcing or requiring an em-ployer to recognize or bargain with a labor organization as the representativeof his employees, or forcing or requiring the employees of an employer toaccept or select such labor organization as their collective bargaining repre-sentative,unless such labor organization is currently certified as the repre-sentative of such employees:(C) where such picketing has been conducted without a petition undersection 9(c) being filed within a reasonable period of time not to exceedthirtydays from the commencement of such picketing:. . . Providedfurther,That nothing in this subparagraph (C) shall be construed to pro-hibit any picketing or other publicity for the purpose of truthfully advisingthe public (including consumers) that an employer does not employ mem-bers of, or have a contract with, a labor organization, unless an effect ofsuch picketing is to induce any individual employed by any other person inthe course of his employment, not to pick up, deliver or transport anygoods or not to perform any services.Nothing in this paragraph (7) shall be construed to permit any act whichwould otherwise be an unfair labor practice under this section 8(b).Picketingwith the aforementioned signs is admitted.No contention is madethat a reasonable time has not elapsed without the filing of a petition under Section9(c) of the Act.The main issues center on the object of the picketing and on theapplication of the quoted proviso.Surrounding the principal issues are certain incidental ones.For example, theRespondents contend that the picketing was conducted by the Joint Board and thatif any contract were to be made covering Crown's employees it would have to bebetween Crown and the Joint Board.Thus, the Respondents reason, Local 681could not have been attempting to force Crown to recognize or bargain with Local681.The evidence amply justifies the conclusion that, although only the JointCouncil negotiates and executes contracts, the Respondents work as a team towardthe same ends.Although the picket signs bore the name of the secretary of theJoint Council, Smith, as organizer for Local 681, was the one who made contactwith Smitley, and Smith was, by virtue of his position, the picket captain. I con-clude, therefore, that if the picketing constituted an unfair labor practice, both Re-spondents are responsible.Before considering the effect of the proviso to Section 8(b) (7) (C), it must beascertained that the object of the picketing was a prohibited one under the mainclause of Section 8(b)(7)The General Counsel asserts, and the Respondentsdeny, that the picketing from May 5, 1959, until January 13, 1960, was for thepurpose of inducing Crown to recognize the Respondents as the collective-bargainingrepresentative of its employees.The answer to this is dependent on what inferencesmay be justified from the evidence.The Respondents did not expressly claim torepresent Crown's employees; they did not "demand" that Crown sign a union con-tract; they did not expressly tell Crown to hire union members.Yet the inferencefrom all the evidence is inescapable that the Respondents sought to bring Crown 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDintothe fold ofunion-contract-signing restaurants and to do this by the pressure ofa picket line.As Smith put it to Kelting, they wanted Crown to operateunion."Itwould not have sufficed that Crown's wages and working conditions were sub-stantially those called for under the Respondent's agreement.Although the Re-spondents sought at the hearingto elicitinformation as to hours of work and ratesof pay at Crown 10 they offered no evidence that they had ascertained the existenceof substandardconditionsbefore deciding to picket Crown, and when they firststarted picketing they did not so claim. So at the outset, raising Crown's standardsdoes not appear to have been the Respondents' objective.The Respondents contendthat their sole object was to have Crown hire through the union hiring hall.Theyadmit that this would have resulted eventually in Crown's having union members inthemajority with the result that the Respondents could then demand recognitionand negotiationsfor a contract.Originally then, hiring through the hall was ameans to anend and not the objective itself.Even if the Respondents did not seekan immediatecontractsigning butonly an agreement to use the hiring hall, theysought to exact a promise from Crown that it would in the future operate union, apromise collaterally secured by Crown'sagreementto hire through the union hiringhall,most of whose referrals would be ofunionmembers. Inasmuch as Crown hadalready hired its employees by the date of Smith's lastvisit, the Respondents' aimapparently, then, was either to require Crown to discharge all its employees and hireemployees referred by Local 681 orelse to requirethe existing employees to becomemembers of Local 681 as a result of the execution of a union-shop contract.The General Counsel contends that, if Crown had chosen to hire through thehiring hall, it would have been obliged to pay the employees so hired on the unionscale and would have been obliged to conform with all other conditions in theJoint Board's contract.He so concludes because the contract makes this obligatoryon signatories thereto.The evidence does not support this argument.The testi-mony was that Local 681 will supply labor to noncontracting employers. If theseemployers are noncontracting when they hire, they obviously would not, at the timeof hiring, be bound by the terms of the contract unless they orally agreed to do so.Perhaps evidence might have been adduced by the General Counsel to contradictthe Respondents' testimony and to show that Local 681 would not supply employeesto noncontracting employers unless the latter orally agreed to conform to the wages,hours, and working conditions in the contract, but this is not proved by the termsof the contract alone and the General Counsel refers to no other evidence insupport of his argument.This argument by the General Counsel is, however,unnecessary to reach the conclusion, as I do, that at least "an object" of the picketing,to use the words of the 1959 amendment to the Act, was to gain recognition and aunion-shop contractThe Respondents contend that their object must be inferred to have changed whenthey changed their picketing hours in September 1959 so that deliveries could bemade. I might infer that the change in picketing hours was effected as of the dateof enactment of the 1959amendmentin order to avoid interference with deliveriesand thus to meet the language of the proviso to Section 8(b)(7)(C), but I find noevidence whichjustifies aninference that at least one of the unions' objects was nolongerto gainrecognition or a union-shop contract.Although the Respondents argue the legality of their picketing of Crown from theoutset, referring to itas an"advertising picket line," the fact that one of the objects ofpicketing might have been to inform the public that Crown did not employ membersof Local 681 or have a contract with the Joint Board would not have prevented thepicketing from being a violation of Section 8(b) (7) (C) of the Act if the effect ofsuch picketing was "to induce any individual employed by any other person in thecourse of his employment, not to pick up, deliver or transport any goods or not toperform any services."The Respondents anparently recognized the fact that theirpicketing, at least before mid-September 1959, was having such an effect, as indeeditwas, for the Respondents contend that, whatever be the decision as to illegalityof the picketing before mid-September, the picketing would not be a violation afterthat cite because of the change in hours of picketing. Smitley testified that there-afterCrown had no difficulty in getting deliveries after this change in hours waseffected provided it was specified that delivery was to be made before 11 a.m.Hedid not, however, testify to any attempted deliveries at any other time.The meaning of the proviso to Section 8(b) (7) (C) considered in the context ofall language relating to Section 8(b) provides the only serious problem in this case.10I stopped questioning along these lines because even the proviso to subsection (7) (C)regarding picketing does not require proof of actual working conditions as a prerequisiteto permissible picketing and such evidence is not germane to the issues. LOCAL JOINT EXECUTIVEBOARD, ETC.The truth or falsity of the signs was not put in issue by the General Counsel, andthe latter does not argue that the sign proclaiming that Crown Cafeteria was non-union meant anything other than that Crown's employees were not members ofLocal 681 or that Crown had no contract with the Respondents, either of whichrepresentation is authorized by the proviso to Section 8(b) (7) (C).The GeneralCounsel does not, in his brief, discuss the effect of the proviso upon what mightotherwise constitute a violation of Section 8(b) (7) (C).As best I can determine, hisposition is that, if an object of the picketing was to require Crown to recognize theRespondents or one of them as the collective-bargaining representative of Crown'semployees although neither of them was certified as such representative, then suchpicketing, regardless of truth or falsity of the picket signs and regardless of theeffect of the picketing on deliveries, was illegal if it continued for 30 days or morewithout the filing of a petition under Section 9(c) of the ActThis fails to give theproviso, heretofore quoted, any effect at all.His failure to advert to the provisopresumably stems from the theory that it is incumbent on the Respondent to bringitselfwithin the proviso, the proviso constituting matter of defense only.Assum-ing that this is generally true, and that the Respondents must undertake to prove thatthey picketed to inform the public that Crown employs nonunion employees or doesnot have a contract with the Respondents, it might then be argued that the GeneralCounsel should be obliged to show that, under the "unless" clause of the proviso,the Respondents were brought back under the terms of the prohibition contained inthe principal clause by showing that deliveries were, nevertheless, disrupted."Thisisespecially appropriate here because the fact of disrupted services or deliverieswould be more likely to be within the knowledge of Crown and of the GeneralCounsel than of the Respondents.However, regardless of the burden of proof, theevidence does show that the picketing falls within the literal language of the provisoto Section 8(b)(7)(C) in that the picket signs truthfully notified the public thatCrown was nonunion, that is, that Crown had no contract with the Respondent anddid not employ members of a labor organization.The evidence also shows that,after the picket hours were changed to begin at 11 a.m. (in September 1959), no em-ployee of any other employer was induced in the course of his employment not todeliver goods (it is not shown that Crown had any occasion for having anythingpicked up or for the performance of any other service). If, on these facts, theRespondents have violated Section 8(b) (7) (C) of the Act, it must be because theword "induce" is to be given the same meaning as "induce or encourage" as usedin Section 8(b)(4) of the Act,12 that is to say, that employees of other employerswere, by the Respondents' picket signs, potentially, if not actually, induced not topick up or deliver or transport goods or perform any services. In this connection,the applicable language of the Senate Committee's Analysis of the Labor-Management Reporting and Disclosure Act of 1959 (printed September 10, 1959,for use of the Committee on Labor and Public Welfare) is of interest.With ref-erence to the paragraph of the Act with which this case is concerned, that analysisreads:The circumstances described in paragraph (C) are qualified in two respects:(1) There is no need for theunionto demonstrate "a showing of a substantialinterest" nor for there to have been a claim for recognition, and (2) picketingbeyond the 30-day period or other publicity addressed to the public and con-sumers are permitted, providing the effect of the picketing is not to induce adisruption of services at the employer's place of business.As used here, the word "induce" sounds very much as though it were intended tomean "cause" or "produce" rather than intended to mean "to appeal to employeesof another employer not to perform services "Webster's New International Dic-tionary (2d ed ) defines "induce" in the transitive sense as: "To lead on; to influence;to prevail on; to move by persuasion or influence " Following this definition, undersynonyms, appears the following:`Induce, persuadeagree in the idea of moving orinfluencing to a course of action . . . .As so defined, "induce" apparently in-cludes the concept of a result of an appeal to reason and is not limited to the appealitselfBut even if the proviso is to be read as covering a potential, and not solelyan actual, inducement, such inducement could hardly have any effect, even poten-tially, unless employees of other employers in the course of their duties were present11geese v. Bethlehem Steel Co,74 F. Supp 412, 416, affd 168 F 2d 58 (CA. 4) ;Green v Grimes-Stassforth StationeryCo., 39 Cal App. 2d 52, 102 P. 2d 452;Rhymer V.Federal Life Insurance Co,13 F. Supp. 181, affd 95 F. 2d 999 (C.A. 6).11 SeeDallas General Drivers, etc. (Associated Wholesale Grocery of Dallas, Inc ),118 NLRB 1251. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDto pick up, deliver, transport, or perform services for Crown when the pickets werecarrying their signs.There is no evidence that such was the case during the timewhen picketing was carried on between 11 a.m. and 7 p.m., and these hours wereobserved during the whole time that Section 8(b)(7)(C) was in effect.The General Counsel appears to rely on the theory of the Board'sCurtis Bros.doctrine (recently dealt with by the U.S. Supreme Court) in assuming that, so longas one purpose of the picketing was to induce Crown to recognize or enter into acontract, the picketing necessarily continued, throughout the whole period coveredthereby, to be illegal and so was not excused by the terms of the proviso. To agreewith this argument would be to read an extra wordintothe proviso, for the word"sole" or "exclusive" would have to be inserted before the word "purpose" so as tomake it read"Provided further,That nothing in this subparagraph (C) shall beconstrued to prohibit any picketing or other publicity for the sole (or exclusive)purpose of truthfully advising the public .... " It appears to me that if this hadbeen intended, the Legislature would have inserted the addtional word.The Lan-drum-Griffin bill (H.R. 8400), apparently incorporating with minor changes the lan-guage of the administration bill (S. 748), contained a section similar to 8(b)(7) ofthe 1959 Act, but went beyond the amendment with respect to organizational picket-ing as covered by the Senate-passed bill (S. 1555), which did not contain at all thesubsection being dealt with here, (7) (C).When the matter was referred to theconference committee, a compromise was effected and, although subsection (7) (C)was there agreed to be included, the provisos were added. In discussing this com-promise, Senator Kennedy, who had introduced S. 1555, had this to say:The Taft-Hartley amendments in the Griffin-Landrum substitute, however,went far beyond the provisions of the Senate-passed bill.However, in the 12 days during which the conference met the majority of theSenate conferees secured important changes in the restrictive provisions of theLandrum-Griffin bill, thereby protecting traditional and essential rights of work-ingmen seeking to improve conditions of employment. It is important that theSenate should note these changes:Second:Organizational picketing:The House bill would have forbiddenvirtually all organizational picketing, even though the pickets did not stop truckdeliveries or exercise other economic coercion.The amendments adopted inthe conference secure the right to engage in all forms of organizational picketingup to the time of an election in which the employees can freely express theirdesireswith respect to the choice of a bargaining representative.When thepicketing results in economic pressure through the refusal of other employeesto cross the picket line, the bill would require a prompt election.Purely in-formational picketing cannot be curtailed under the conference report, althougheven this privilege would have been denied by the Landrum-Griffin measure.(Congressional Record, 16413, Sept. 3, 1959.)Senator Kennedy contrasted the treatment of the amendment to Section 8(b)(4)in which, unlike the case of 8(b) (7) (C), "We were not able to persuade the Houseconferees to permit picketing in front of that secondary shop, but we were able topersuade them to agree that the union shall be free to conduct informational activityshort of picketing . .From the foregoing, I conclude that the aim of the Senate conferees in their com-promise was to except from the prohibited picketing under Section 8(b) (7) (C)that picketing which was for informing the public and which contained no direct ap-peal to employees of other employers to refrain from delivering or picking up goodsor performing other services and which did not in fact produce that result.WhenSenator Kennedy spoke of "purely informational picketing" he was, in my opinion,speaking of picketing which did not, in words or conduct, attempt to appeal to orcoerce such employees of other employers in the course of their employment to dis-continue the performance of their duties.As I see it, the conferees were more con-cerned here with preventing disruption of services than they were with the sub-jective purposes of the union in picketing.Realistically, informational picketing ofa nonunion establishment seldom occurs without mixed motives.Whether a unionpickets before or after an expressed attempt to get an employer to operate underunion standards, that union hopes to bring the picketed employer into the fold ofunion-operated establishments.True, this attempts to "organize from the top," buteven unqualified informational picketing tends to do this whether or not the unionhas ever spoken to the proprietor about signing a union contract, for employersoften sign union-shop contracts to eliminate the adverse appeal to the public.The INTERNATIONAL HOD CARRIERS' ETC., LOCAL 840587legislaturemust have recognized this fact and yet felt that freedom of expressionby picketing was more important than avoiding this result.Itmay be argued that, because of the language on the picket sign, "Notice tomembers of organized labor and their friends," the picketing was not intended tobe notification to the public, including consumers, within the proviso, that Crownemployed nonunion employees or had no contact with the Respondents. I am notsatisfied that the Legislature, in restricting previously existing privileges, intended tomake a violation of Section 8 (b) (7) (C) depend on such tenuous support. The signswere, during the period which the complaint may properly cover, being carried onlyin front of the entrance used by the public (which was not a delivery entrance) andwere being carried only during the hours when the cafeteria was open to the public.Although employees used the same entrance, I infer that they would have arrivedatwork before the time of the arrival of the pickets.Under such circumstances,the appeal to members of organized labor and their friends could be taken to meanmerely those members of organized labor and their friends who, as members of thepublic, including consumers, might otherwise have been disposed to patronize Crownby eating there.The sign was not an appeal to members of organized labor to ceasedoing business with Crown in their capacity as employees of other employers.Fur-thermore, the initial words of address in the sign were lightface and so small as hardlyto be noticed from a distance or from casual inspection, especially in contrast withthe words, "The Establishment is Non-Union, Please Do Not Patronize," which stoodout in large boldface printing, the smallest letters of which were twice the size ofthose in the address, and the largest of which "Non-Union," were more than sixtimes as large as those in the address.But even if members of the public read thewhole sign, I believe they would consider it as an appeal to them if they were notantiunion.On all the evidence, therefore, I conclude that, from and after November 13, 1959,the effective date of the 1959 amendment, and even from September 14, 1959, thedate of enactment thereof, the Respondents have not violated Section 8(b) (7) (C) ofthe Act.CONCLUSIONS OF LAW1.Crown Cafeteriais engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.TheRespondents are labor organizations within the meaning of Sections 2(5)of the Act.3.The Respondents have not violated Section 8(b) (7) (C) of the Act.[Recommendations omitted from publication.]InternationalHod Carriers'Building and Common Laborers'Union of America,Local 840,AFL-CIOandCharles A. Blinne,d/b/a C. A. Blinne Construction Company.Case No. 17-CP-2.February 20, 1961DECISION AND ORDEROn May 17, 1960, Trial Examiner John F. Funke issued his Inter-mediate Report in this proceeding, finding that the Respondent Unionhad engaged in unfair labor practices within the meaning of Section8(b) (7) (C) of the Act, as alleged in the complaint, and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the Union filed exceptions to the IntermediateReport and a brief.On September 8, 1960, oral argument was heardbefore the Board in Washington, D.C.; although all parties were130 NLRB No. 69.